Citation Nr: 0735903	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  04-22 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to a rating in excess of 10 percent for bipolar 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who retired in July 1999 after 20 
years of active duty.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2003 rating 
decision by the San Diego, California Department of Veterans 
Affairs (VA) Regional Office (RO) which continued a 10 
percent rating for bipolar disorder.  In June 2004, the 
veteran requested a Travel Board hearing.  He failed to 
report for such hearing scheduled in February 2005.  In 
January 2007, this matter was remanded for further 
development.


FINDINGS OF FACT

The veteran's bipolar disorder is manifested by impairment no 
greater than occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress; it is controlled by medication; 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to depressed mood, anxiety, or 
other symptoms of like gravity is not shown.


CONCLUSION OF LAW

A rating in excess of 10 percent is not warranted for the 
veteran's bipolar disorder.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
(Code) 9432 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 ; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

A February 2007 letter provided the veteran the VCAA-mandated 
notice on the matter at hand. While this notice did not 
precede the initial adjudication in this matter, the Board 
finds that the timing defect was harmless.  The contents of 
the notice ultimately given fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The veteran has had an opportunity to respond and 
supplement the record.  The claim was thereafter 
readjudicated.  See July 2007 supplemental statement of the 
case.  Therefore, to decide the appeal would not be 
prejudicial to the veteran.  While he was not provided prior 
notice regarding effective dates of awards (see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)), he is 
not prejudiced by the untimeliness of such notice, as the 
instant decision does not address any effective date matters.

Regarding VA's duty to assist, VA treatment records have been 
secured.  The veteran was afforded VA psychiatric evaluations 
in February 2003 and (pursuant to the January 2007 Board 
remand) in May 2007.  The veteran has not identified any 
pertinent evidence that is outstanding.  VA's duty to assist 
him in the development of facts pertinent to his claim is 
satisfied.  

II.  Factual Background

Service connection for bipolar disorder, rated 10 percent, 
was granted by an August 2000 rating decision.  In August 
2002 the veteran filed a claim seeking an increased rating.

VA treatment records from June 2002 to October 2003 include a 
September 2002 mood intake summary that notes the veteran had 
not been on medication for bipolar disorder for a year.  It 
was also noted that currently he was teaching intermittently 
and consulting.  Mental status examination revealed that the 
veteran was adequately dressed and groomed.  He was 
cooperative and polite.  He was oriented in all spheres.  His 
intellectual/cognitive functioning was intact.  His memory 
and recall were adequate.  He exhibited appropriate affect.  
He denied suicidal or homicidal ideation.  His speech was 
normal.  His thought process was coherent.  He displayed 
adequate insight.  His judgment was intact.  The GAF score 
assigned was 75.  He was started on 300 mg of Lithium twice a 
day.

On February 2003 VA examination, the veteran showed no 
impairment in thought process or with communication.  He 
denied delusions or hallucinations.  He was not suicidal or 
homicidal.  He was adequately groomed.  His memory was 
intact.  He denied panic attacks, depression , or anxiety.  
The GAF score assigned was 75.

A March 2003 VA psychiatric record notes that the veteran and 
his wife reported that he was hypomanic, was showing an 
irritable mood, exhibiting poor judgment, and had sleep 
deprivation.  The veteran admitted to racing thoughts.  
Mental status evaluation revealed that he was nicely dressed 
and groomed.  There was no evidence of agitation or 
psychomotor retardation.  His attitude was calm and 
cooperative, although there was some underlying restlessness.  
He was oriented in all spheres.  His speech was regular.  His 
thought process was logical and goal directed.  Regarding his 
mood, he stated "I've got a short fuse".  His affect was 
full to slightly irritable.  He denied auditory or visual 
hallucinations.  He was not suicidal or homicidal.  The GAF 
score assigned was 55.  The assessment was that the veteran 
had irritable hypomania which was not controlled with 
lithium.  He was started on a new medication.

VA treatment records from January 2004 to March 2006, include 
a December 2005 psychiatry record which notes that the 
veteran had had no real episodes of mania or depression since 
2003.  On mental status examination it was noted that the 
veteran was well dressed and groomed.  His speech was normal.  
He was euthymic with full affect.  There was no evidence of 
psychosis or suicidal ideation.

On May 2007 VA examination, the veteran reported that what 
was the most bothersome was his irritability.  He stated that 
the irritability manifests itself with getting into verbal 
arguments with people, being abrasive, and having problems 
with his wife.  He denied insomnia, grandiosity, hyper-
religiosity, hallucinations, delusions, and depression.  On 
mental status examination it was noted that he was pleasant, 
well groomed and nicely dressed.  He demonstrated no 
impairment in thought process or communication.  He did not 
exhibit inappropriate behavior.  He denied suicidal or 
homicidal ideation.  He was oriented in all spheres.  There 
was no memory loss or impairment.  He denied obsessive or 
ritualistic behavior.  His speech was normal.  He denied 
panic attacks and anxiety.  He did not have an impairment of 
impulse control; however he did express that he gets moody 
and irritated easily.  He denied sleep impairment.

The examiner opined that the veteran has never had a full-
blown manic episode, but he has had hypomania, and it 
manifests itself primarily with impaired social relations 
with his irritability.  He stated that the veteran's symptoms 
of irritability and hypomania are of mild to moderate 
severity.  He noted that the veteran had not lost any time 
from work due to his bipolar disorder.  He stated that the 
veteran's employment function is not impaired, unless he has 
to interact with several different people, at which point he 
becomes irritable.  He stated that the veteran's irritability 
has some impairment with his social functioning.  He noted 
that his activities of daily living are not impaired.  The 
GAF score assigned was 75.  The examiner concluded:
"I would say that the [veteran's] mental disorder does 
require continuous medication therapy, and there is some 
social dysfunction secondary to his irritability but no 
occupational dysfunction".

III.  Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings represent, as far as can practicably be 
determined the average impairment in earning capacity 
resulting from diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

Bipolar disorder is rated under the general formula for 
rating mental disorders, which provides a 100 percent rating 
where there is total occupational and social impairment due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.
A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 30 percent rating is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 10 percent rating is warranted where there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, Code 
9432.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).  

Where entitlement to compensation has already been 
established and increase in disability is at issue, present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
applies, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
such rating. Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

On close review of the record, the Board finds no indication 
that symptoms of the veteran's bipolar disorder are of (or 
approximate) such nature and gravity as to warrant the next 
higher (30 percent) rating.  The more recent medical records 
(see Francisco, supra) reflect that since 2003 (when 
medication was adjusted), the bipolar disorder was controlled 
by medication, and that there have been no real episodes of 
mania or depression.  On recent examination the veteran 
denied depression, anxiety, panic attacks, or chronic sleep 
impairment.  He did not have impulse control impairment. He 
has not exhibited memory loss.  He has been employed without 
incident, and (although he reportedly becomes irritable when 
required to interact with several people) it is not shown 
that he has had intermittent periods of inability to perform 
occupational tasks as due to bipolar disorder.  It was noted 
on VA examination that other than the occasional 
irritability, his employment functioning has been unimpaired.  
Significantly, regulation (38 C.F.R. § 4.126(b) provides that 
while social impairment due to psychiatric disability is to 
be considered, a rating solely on that basis is not to be 
assigned.  In fact, no symptoms of a nature and gravity 
commensurate with the criteria for a 30 percent rating for 
bipolar disorder are shown.

It is also noteworthy that except for an occasion in early 
2003 (when medication was adjusted) Global Assessment of 
Functioning (GAF) scores reported on evaluations have 
consistently been 75.  The GAF score reports the clinician's 
judgment of an individual's overall level of functioning 
(psychological, social, and occupational).  A GAF score of 
71-80 represents a disability picture where if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressor with no more than slight impairment in 
social, occupational, or school functioning.  See Diagnostic 
Criteria from DSM-IV , American Psychiatric Association 
(1994).  

In summary, the disability picture presented is not one 
consistent with the degree of severity warranting the next 
higher, 30 percent, rating for bipolar disorder (and does not 
approximate such a level of severity).  The preponderance of 
the evidence is against the claim.  Hence, it must be denied.


ORDER

A rating in excess of 10 percent for bipolar disorder is 
denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


